DETAILED ACTION
Status of Claims
This is a first action on the merits in response to the application filed on 03/24/2021.
Claims 1-10 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 03/24/2021 and 10/06/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2-8 are objected to because of the following informalities:
	Claims 2-3 and 5-8 recite “The non-transitory computer-readable storage medium according to claim 1, the method further comprising.” The wording “the method” should be changed to “the process.”
	Claim 4 recites “wherein the condition includes that a transaction volume in the cryptocurrency transaction is equal to or less than a predetermined value.” The wording “the condition” should be changed to “the predetermined condition” for more clarity.
	Claims 5 and 6 recite “in which the transaction satisfying the transaction condition has been performed.” First, the wording “the transaction” should be updated to “the cryptocurrency transaction.” Second, the wording “the transaction condition” should be changed to “the predetermined condition” if it is the same condition as cited in claim 1. If it is a different condition, it should be updated to “a transaction condition.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 9, and 10 recite “identify[ing], by using a blockchain indicating a cryptocurrency transaction, first cryptocurrency addresses of a transaction source and a transaction partner in which the cryptocurrency transaction satisfying a predetermined condition has been performed in a first period,” “identify[ing], by using the blockchain, second cryptocurrency addresses of a transaction source and a transaction partner in which the cryptocurrency transaction satisfying the predetermined condition has been performed in second period later than the first period,” and “detect[ing], by using the first transaction graph and the second transaction graph, a new cryptocurrency address in which the cryptocurrency transaction has been performed under the predetermined condition.” These claims recite identifying cryptocurrency addresses associated with a cryptocurrency transaction during two different periods, generating two transaction graphs, and detecting a new cryptocurrency address by using two generated transaction graphs. First, it is unclear whether the cryptocurrency transaction associated with the first cryptocurrency addresses and the cryptocurrency transaction associated with the second cryptocurrency addresses refer to the same cryptocurrency transaction. If the cited cryptocurrency transaction for generating two transaction graphs is the same cryptocurrency transaction, the cryptocurrency addresses of a blockchain transaction should be the same at any time period. Therefore, the manner of detecting a new cryptocurrency address for the same transaction is unclear. Fig. 14 of the drawings shows two transaction graphs generated during two different periods, but the transaction(s) in these two transaction graphs could be different. 
	Dependent claims 2-8 are rejected because they depend on the rejected independent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In the instant case, claims 1-8 are directed to a non-transitory computer-readable storage medium, claim 9 is directed to a method, and claim 10 is directed to a device. Therefore, these claims fall within the four statutory categories of invention. 
	Claims recite generating transaction graphs based on transaction information and detecting a new cryptocurrency address. Claims recite “identifying … indicating a cryptocurrency transaction, first cryptocurrency addresses of a transaction source and a transaction partner in which the cryptocurrency transaction satisfying a predetermined condition has been performed in a first period; generating, by using the first cryptocurrency addresses, a first transaction graph having the respective cryptocurrency addresses of the transaction source and the transaction partner as nodes; identifying … second cryptocurrency addresses of a transaction source and a transaction partner in which the cryptocurrency transaction satisfying the predetermined condition has been performed in a second period later than the first period; generating, by using the second cryptocurrency addresses, a second transaction graph having the respective cryptocurrency addresses of the transaction source and the transaction partner as nodes; and detecting, by using the first transaction graph and the second transaction graph, a new cryptocurrency address in which the cryptocurrency transaction has been performed under the predetermined condition,” which is grouped within the “metal processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for identifying cryptocurrency addresses of the transactions, generating transaction graphs with the addresses, and detecting a new address by using the transaction graphs. The recited steps of identifying, generating, and detecting can be performed in the human mind. A person would manually obtain/identify the cryptocurrency addresses of a transaction, use a pen and paper to draw/generate transaction graphs based on the obtained cryptocurrency addresses, and locate/detect a new cryptocurrency address. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims, such as the use of a computer, a computer readable storage medium, a blockchain, a memory, and a processor, merely use a computer as a tool to perform an abstract idea. Specifically, a computer, a computer readable storage medium, a blockchain, a memory, and a processor perform the steps or functions of identifying cryptocurrency addresses of the transactions, generating transaction graphs with the addresses, and detecting a new address by using the transaction graphs. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a computer, a computer readable storage medium, a blockchain, a memory, and a processor to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of generating transaction graphs based on transaction information and of detecting a new cryptocurrency address, which can be performed in the human mind. As discussed above, taking the claim elements separately, a computer, a computer readable storage medium, a blockchain, a memory, and a processor perform the steps or functions of identifying cryptocurrency addresses of the transactions, generating transaction graphs with the addresses, and detecting a new address by using the transaction graphs. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of generating transaction graphs based on transaction information and of detecting a new cryptocurrency address, which can be performed in the human mind. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
	Claim 2 recites “estimating an internet protocol (IP) address on the basis of transaction content of a transaction regarding the detected cryptocurrency address,” and claim 3 recites “verifying whether the estimated IP address is registered in threat information indicating an IP address regarding an attacker and outputting a verification result. ” These claims are grouped within the “mental processes” grouping of abstract ideas in prong one of step 2A because the estimating and verifying steps can be performed in the human mind. For Step 2A Prong Two, the claims do not include any additional elements that can integrate the abstract idea into a practical application. 
	Claim 4 further discloses the predetermined condition. Claims 5 and 6 further disclose the condition for locating the addresses. Claims 7 and 8 disclose displaying the generated transaction graphs. These dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun (US 20200167785 A1) in view of FANG et al. (CN 110414985 A), and further in view of TAGOME (JP 2019139542 A).
Claims 1, 9, and 10:
	Kursun discloses the following:
	a. 	a detection device, comprising: a memory; and a processor coupled to the memory and the processor configured to. (See Figs. 2-4; paragraphs [0052]-[0053]; and paragraph [0077].)
	b.	identifying, by using a [system] indicating a [fund] transaction, first [fund accounts] of a transaction source and a transaction partner in which the [fund] transaction […] has been performed in a first period. (See paragraph [0055], “[in] some embodiments, the transaction application is a peer to peer [‘P2P’] transaction application that is used by customers [e.g., users 110] via computing device systems 400 to transfer funds and/or information from one account and/or computing device to another account and/or computing device”; Fig. 5; paragraph [0092]; Fig. 6; paragraphs [0126]-[0127], “[a]s described in more detail above, each node 602 may represent one or more accounts [e.g., financial accounts, user profiles, accounts associated with a single individual or entity, accounts associated with a single identification characteristic like a user name, or the like]. As such, the displayed directed graph 600 illustrates a spatial presence of the plurality of accounts through the nodal representations”; Fig. 13; and paragraphs [0199]-[0200], “[i]n some embodiments, the process 1300 may include block 1302, where the system extracts historical transaction information for a first plurality of financial accounts, wherein the historical transaction information is associated with a historical transactions that occurred during a first period of time. The historical transaction information comprises at least, for each transaction, transaction amounts, transaction times, payor financial account information, and a payee financial account information.” The fund accounts have to be identified before generating the transaction graph.)
	c.	generating, by using the first [fund accounts], a first transaction graph having the respective [fund accounts] of the transaction source and the transaction partner as nodes. (See Fig. 5; paragraph [0092]; Fig. 6; paragraphs [0126]-[0127]; Fig. 13; and paragraph [0200], “[a]dditionally, in some embodiments, the process 1300 includes block 1304, where the system generates historical directed and undirected graphs, each comprising a plurality of nodes and a plurality of edges, where each of the plurality of nodes is associated with at least one of the first plurality of financial accounts from the extracted historical information, and where each of the plurality of edges is associated with at least a net transfer amount and a net transfer direction between two of the plurality of nodes.... Each node of the historical directed and undirected graphs represent at least one account associated with a user. The edges of the directed and undirected graphs represent transactions between each of the nodes in the directed and undirected graphs. In some embodiments, the edge may represent a single transaction or a collection of all transaction between each of the nodes.”)
	d.	identifying, by using the [system], second [fund accounts] of a transaction source and a transaction partner in which the [fund] transaction […] has been performed in a second period later than the first period. (See Fig. 5; paragraph [0092]; Fig. 6; paragraphs [0126]-[0127]; Fig. 13; and paragraphs [0205]-[0206], “[i]n some embodiments, the process 1300 includes block 1310, where the system receives current transaction information for a second plurality of financial accounts, wherein the current transaction information is associated with a current set of transactions that occurred or are occurring during a second period of time that begins after a beginning of the first period of time. The system receives current transaction information comprises at least, for each transaction, transaction amounts, transaction times, payor financial account information, and a payee financial account information.”)
	e.	generating, by using the second [fund] addresses, a second transaction graph having the respective [fund accounts] of the transaction source and the transaction partner as nodes. (See Fig. 5; paragraph [0092]; Fig. 6; paragraphs [0126]-[0127]; Fig. 13; and paragraph [0206], “[a]dditionally, in some embodiments, the process 1300 includes block 1312, where the system generates current dynamic directed and undirected graphs, each comprising a current plurality of nodes and a current plurality of edges, based on the current transaction information. As explained in detail in block 504 of FIG. 5, the generated historical directed and undirected graph may represent all current transaction information for the second period of time. Each current node of the current directed and undirected graphs represent at least one account associated with a user.”)
	f.	detecting, by using the first transaction graph and the second transaction graph, a [malfeasance activity] in which the [fund] transaction has been performed […]. (See Fig. 13; paragraph [0202], “[t]he process 1300 may also include block 1308, where the system determines, from the historical directed and undirected graphs, a malfeasance pattern of node characteristics, edge characteristics, and nodal interactions associated with the malfeasance”; paragraph [0204], “[i]n some embodiments, after identifying the at least one malfeasance pattern, the system may store the at least one malfeasance pattern in a malfeasance pattern library of the system”; paragraph [0207], “[t]he process 1300 may include block 1314, where the system monitors the current dynamic directed and undirected graphs and identifies a current malfeasance pattern matching the at least one malfeasance pattern based on monitoring the current dynamic directed and undirected graphs. The system may identify the current malfeasance pattern by comparing current node characteristics, current edge characteristics, and current nodal interactions to characteristics associated with one or more patterns stored in the malfeasance pattern library.”)
	Kursun does not explicitly disclose the following:
	a blockchain indicating a cryptocurrency transaction;
	cryptocurrency addresses of transaction source and a transaction partner; 
	the cryptocurrency transaction satisfying the predetermined condition; and
	detecting a new cryptocurrency address in which the cryptocurrency transaction has been performed under the predetermined condition.
	However, FANG discloses the following:
	a.	identifying, a blockchain indicating a transaction, [transaction information] in which the transaction satisfying a predetermined condition (i.e., transactions initiated by a target account) has been performed in a period. (See 3rd-7th paragraphs of page 4, “[w]hen the blockchain node needs to detect whether a certain account [ie, a target account] is an abnormal account, the blockchain node may periodically acquire, according to a preset sampling period, a block [equivalent to a target block] of which the timestamp of the block belongs to a preset time range [for example, one week or one month or one year], so as to read the transaction log in the corresponding time range therefrom…. In an implementation, after the blockchain node obtains the target block, the transaction log of which the initiator [FROM] field is the target account may be further obtained from the transaction log included in the target block to form a transaction log set corresponding to the target account. The transaction set includes log content of a plurality of transactions initiated by the target account.”)
	b.	detecting a new [IP] address in which the transaction has been performed under the predetermined condition. (See 9th-11th paragraphs of page 5, “[i]n an implementation, a second preset duration may be pre-stored in the blockchain node. The second preset duration may beset by a technician according to experience. The blockchain node may determine whether a time interval between transaction times of adjacent transaction logs in the transaction log set is less than a second preset duration, and the IP addresses are different. If the time interval between the transaction times of the adjacent transaction logs in the transaction log set is less than the second preset duration and the IP addresses are different, it is indicated that the target account may be stolen by a hacker, and login to the target account in different places for transaction, the blockchain node may determine that the IP address is an abnormal attribute, and determine the risk score of the IP address as the first score corresponding to the IP address.”)
	Kursun discloses detecting a malfeasance activity of a transaction by comparing transaction information during different periods. FANG discloses detecting a hacking activity (i.e., a new IP address) of a transaction by comparing transactions during different periods via a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of FANG in the Kursun system. Moreover, in order to reduce fraudulent transactions and to improve the security and practicality of the Kursun system, one of ordinary skill in the art would have been motivated to implement the detecting process for the transactions on a blockchain and to identify a malfeasance activity by detecting a new address associated with a transaction under a predetermined condition, so that the system may minimize malfeasance activities for different types of transactions by different approaches.
	The combination of Kursun and FANG discloses the claimed invention but does not explicitly disclose the following:
	a cryptocurrency transaction, and cryptocurrency addresses of transaction source and a transaction partner;
	detecting a new cryptocurrency transaction address.
	TAGOME discloses the following:
	a.	a cryptocurrency transaction, and cryptocurrency addresses of transaction source and a transaction partner. (See 6th paragraph of page 2, “[t]he fraudulent transaction detection method according to the present invention receives a remittance transaction transmitted to a blockchain network, determines whether a remittance source address of the remittance transaction is the same as a customer address registered in advance, and It is determined whether the remittance destination address is the same as the remittance destination address of the white list registered in advance, the remittance source address of the remittance transaction is the same as the customer address, and the remittance address of the remittance transaction is the white list The target remittance transaction is detected as an illegal remittance transaction when it is not the same as the remittance destination address,” and 3 paragraph of page 5, “The application of the present invention can be applied not only to Bitcoin but also to Ethereum and other virtual currencies. Unlike Bitcoin, Ethereum has the concept of balance. The remittance transaction is ‘how much address to send’ information, , and it is not an image of releasing past input like Bitcoin.”)
	b.	detecting a new cryptocurrency transaction address. (See 6th paragraph of page 2, “[t]he fraudulent transaction detection method according to the present invention receives a remittance transaction transmitted to a blockchain network, determines whether a remittance source address of the remittance transaction is the same as a customer address registered in advance, and It is determined whether the remittance destination address is the same as the remittance destination address of the white list registered in advance, the remittance source address of the remittance transaction is the same as the customer address, and the remittance address of the remittance transaction is the white list The target remittance transaction is detected as an illegal remittance transaction when it is not the same as the remittance destination address.”)
	Kursun discloses detecting a malfeasance activity of a transaction by comparing transaction information during different periods. FANG discloses detecting a hacking activity (i.e., a new IP address) of a transaction by comparing transactions during different periods via a blockchain. TAGOME discloses detecting a fraudulent address of a cryptocurrency transaction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of TAGOME in the Kursun system as modified. Moreover, in order to reduce fraudulent transactions and to improve the security and practicality of the Kursun system as modified, one of ordinary skill in the art would have been motivated to implement the detecting process for the cryptocurrency transactions and to identify a fraudulent transaction by detecting a new cryptocurrency address associated with the transaction, so that the system’s ability of detecting a fraudulent transaction can be improved for different types of transactions.

Claim 2:
	Kursun in view of FANG and TAGOME discloses the limitations shown above.
	FANG further discloses estimating an internet protocol (IP) address on the basis of transaction content of a transaction. (See SUMMARY OF THE INVENTION section of page 1, “obtaining a transaction log set corresponding to a target account from a transaction log included in the target block, where the transaction log set includes a plurality of transaction logs related to a plurality of transactions initiated by the target account, each transaction log has a plurality of target attributes, and the target attribute is a transaction time, an Internet protocol IP address, a transaction state, or a transaction amount.” One of ordinary skill in the art knows that an IP address, which is associated with a transaction, has to be obtained from, or estimated on the basis of, a transaction before it is stored in a transaction log.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of FANG in the Kursun system. Moreover, in order to improve the security and practicality of the Kursun system as modified, one of ordinary skill in the art would have been motivated to estimate an IP address associated with a transaction, so that the estimated address can be used to identify a fraudulent transaction associated with an attacker’s device.
	TAGOME discloses detecting a new cryptocurrency transaction address. (See 6th paragraph of page 2, “[t]he fraudulent transaction detection method according to the present invention receives a remittance transaction transmitted to a blockchain network, determines whether a remittance source address of the remittance transaction is the same as a customer address registered in advance, and It is determined whether the remittance destination address is the same as the remittance destination address of the white list registered in advance, the remittance source address of the remittance transaction is the same as the customer address, and the remittance address of the remittance transaction is the white list The target remittance transaction is detected as an illegal remittance transaction when it is not the same as the remittance destination address.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of TAGOME in the Kursun system as modified. Moreover, in order to reduce fraudulent transactions and to improve the security and practicality of the Kursun system as modified, one of ordinary skill in the art would have been motivated to implement the detecting process for the cryptocurrency transactions and to identify a fraudulent transaction by detecting a new cryptocurrency address associated with the transaction, so that the system’s ability of detecting a fraudulent transaction can be improved for different types of transactions.

Claim 4:
	Kursun in view of FANG and TAGOME discloses the limitations shown above.
	Kursun further discloses identifying transactions based on a predetermined value (i.e., transaction amount(s)). (See paragraphs [0037]-[0038], “[s]imilarly, the transaction concerns may be derived from or otherwise include subordinate information and characteristics of the specific type[s] of transaction conducted between the transacting nodes, the transaction amount[s], transaction frequencies or velocities, or the like.” One of ordinary skill in the art knows that identifying a transaction based on a transaction value could be either equal to, greater or less than the predetermined value.)
	FANG discloses identifying, a blockchain indicating a transaction in which the transaction satisfying a predetermined condition (i.e., transactions initiated by a target account) has been performed in a period. (See 3rd-7th paragraphs of page 4, “[w]hen the blockchain node needs to detect whether a certain account [ie, a target account] is an abnormal account, the blockchain node may periodically acquire, according to a preset sampling period, a block [equivalent to a target block] of which the timestamp of the block belongs to a preset time range [for example, one week or one month or one year], so as to read the transaction log in the corresponding time range therefrom…. In an implementation, after the blockchain node obtains the target block, the transaction log of which the initiator [FROM] field is the target account may be further obtained from the transaction log included in the target block to form a transaction log set corresponding to the target account. The transaction set includes log content of a plurality of transactions initiated by the target account.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of FANG in the Kursun system. Moreover, in order to reduce fraudulent transactions and to improve the security and practicality of the Kursun system, one of ordinary skill in the art would have been motivated to implement the detecting process for the transactions on a blockchain and to identify a malfeasance activity by detecting a new address associated with a transaction under a predetermined condition, such as a transaction value that is equal to or less than a predetermined value, so that the system may minimize malfeasance activities for different types of transactions by different approaches.
	TAGOME discloses a cryptocurrency transaction. (See 6th paragraph of page 2, “[t]he fraudulent transaction detection method according to the present invention receives a remittance transaction transmitted to a blockchain network, determines whether a remittance source address of the remittance transaction is the same as a customer address registered in advance, and It is determined whether the remittance destination address is the same as the remittance destination address of the white list registered in advance, the remittance source address of the remittance transaction is the same as the customer address, and the remittance address of the remittance transaction is the white list The target remittance transaction is detected as an illegal remittance transaction when it is not the same as the remittance destination address,” and 3 paragraph of page 5, “The application of the present invention can be applied not only to Bitcoin but also to Ethereum and other virtual currencies. Unlike Bitcoin, Ethereum has the concept of balance. The remittance transaction is ‘how much address to send’ information, and it is not an image of releasing past input like Bitcoin.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of TAGOME in the Kursun system as modified. Moreover, in order to reduce fraudulent transactions and to improve the security and practicality of the Kursun system as modified, one of ordinary skill in the art would have been motivated to implement the detecting process for the cryptocurrency transactions, so that the system’s ability of detecting a fraudulent transaction can be improved for different types of transactions.

Claim 5:
	Kursun in view of FANG and TAGOME discloses the limitations shown above.
	Kursun further discloses specifying transactions based on performed a predetermined number of times (i.e., transaction frequencies). (See paragraphs [0037]-[0038], “[s]imilarly, the transaction concerns may be derived from or otherwise include subordinate information and characteristics of the specific type[s] of transaction conducted between the transacting nodes, the transaction amount[s], transaction frequencies or velocities, or the like.”)
	FANG discloses identifying, a blockchain indicating a transaction in which the transaction satisfying a predetermined condition (i.e., transactions initiated by a target account) has been performed in a period. (See 3rd-7th paragraphs of page 4, “[w]hen the blockchain node needs to detect whether a certain account [ie, a target account] is an abnormal account, the blockchain node may periodically acquire, according to a preset sampling period, a block [equivalent to a target block] of which the timestamp of the block belongs to a preset time range [for example, one week or one month or one year], so as to read the transaction log in the corresponding time range therefrom…. In an implementation, after the blockchain node obtains the target block, the transaction log of which the initiator [FROM] field is the target account may be further obtained from the transaction log included in the target block to form a transaction log set corresponding to the target account. The transaction set includes log content of a plurality of transactions initiated by the target account.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of FANG in the Kursun system. Moreover, in order to reduce fraudulent transactions and to improve the security and practicality of the Kursun system, one of ordinary skill in the art would have been motivated to implement the detecting process for the transactions on a blockchain and to identify a malfeasance activity by detecting a new address associated with a transaction under a predetermined condition performed a predetermined number of times, so that the system may minimize malfeasance activities for different types of transactions by different approaches.
	TAGOME discloses a cryptocurrency transaction. (See 6th paragraph of page 2, “[t]he fraudulent transaction detection method according to the present invention receives a remittance transaction transmitted to a blockchain network, determines whether a remittance source address of the remittance transaction is the same as a customer address registered in advance, and It is determined whether the remittance destination address is the same as the remittance destination address of the white list registered in advance, the remittance source address of the remittance transaction is the same as the customer address, and the remittance address of the remittance transaction is the white list The target remittance transaction is detected as an illegal remittance transaction when it is not the same as the remittance destination address,” and 3 paragraph of page 5, “The application of the present invention can be applied not only to Bitcoin but also to Ethereum and other virtual currencies. Unlike Bitcoin, Ethereum has the concept of balance. The remittance transaction is ‘how much address to send’ information, and it is not an image of releasing past input like Bitcoin.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of TAGOME in the Kursun system as modified. Moreover, in order to reduce fraudulent transactions and to improve the security and practicality of the Kursun system as modified, one of ordinary skill in the art would have been motivated to implement the detecting process for the cryptocurrency transactions, so that the system’s ability of detecting a fraudulent transaction can be improved for different types of transactions.

Claim 6:
	Kursun in view of FANG and TAGOME discloses the limitations shown above.
	Kursun further discloses specifying the transaction accounts associated with transactions. (See paragraph [0055]; Fig. 5; paragraph [0092]; Fig. 6; paragraphs [0126]-[0127]; Fig. 13; and paragraphs [0199]-[0200]. The fund accounts have to be identified before generating the transaction graph.)
	FANG discloses identifying, a blockchain indicating a transaction in which the transaction satisfying a predetermined condition using a preset account as a starting point  (i.e., a target account). (See 3rd-7th paragraphs of page 4, “[i]n an implementation, after the blockchain node obtains the target block, the transaction log of which the initiator [FROM] field is the target account may be further obtained from the transaction log included in the target block to form a transaction log set corresponding to the target account. The transaction set includes log content of a plurality of transactions initiated by the target account.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of FANG in the Kursun system. Moreover, in order to reduce fraudulent transactions and to improve the security and practicality of the Kursun system, one of ordinary skill in the art would have been motivated to implement the detecting process for the transactions on a blockchain and to identify a malfeasance activity by detecting a new address associated with a transaction under a predetermined condition performed using a preset account as a starting point, so that the system may minimize malfeasance activities for different types of transactions by different approaches.
	TAGOME discloses a cryptocurrency transaction. (See 6th paragraph of page 2, “[t]he fraudulent transaction detection method according to the present invention receives a remittance transaction transmitted to a blockchain network, determines whether a remittance source address of the remittance transaction is the same as a customer address registered in advance, and It is determined whether the remittance destination address is the same as the remittance destination address of the white list registered in advance, the remittance source address of the remittance transaction is the same as the customer address, and the remittance address of the remittance transaction is the white list The target remittance transaction is detected as an illegal remittance transaction when it is not the same as the remittance destination address,” and 3 paragraph of page 5, “The application of the present invention can be applied not only to Bitcoin but also to Ethereum and other virtual currencies. Unlike Bitcoin, Ethereum has the concept of balance. The remittance transaction is ‘how much address to send’ information, and it is not an image of releasing past input like Bitcoin.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of TAGOME in the Kursun system as modified. Moreover, in order to reduce fraudulent transactions and to improve the security and practicality of the Kursun system as modified, one of ordinary skill in the art would have been motivated to implement the detecting process for the cryptocurrency transactions, so that the system’s ability of detecting a fraudulent transaction can be improved for different types of transactions.

Claim 7:
	Kursun in view of FANG and TAGOME discloses the limitations shown above.
	Kursun further discloses outputting and displaying the created first transaction graph and the created second transaction graph. (See paragraph [0097], “[t]his presentation may include a display of at least a portion of the one or more directed or undirected graphs as a nodal network of the generated nodes and edges, where each node includes an identification code or name that can be utilized by the specialist to identify the account [or multiple accounts] represented by each node”; Fig. 13; paragraph [0200]; and paragraph [0206].)

Claim 8:
	Kursun in view of FANG and TAGOME discloses the limitations shown above.
	Kursun further discloses displaying outputs and displays a node corresponding to the detected account(s) in a display mode different from other nodes in the second transaction graph. (See paragraph [0132], “[f]or example, nodes 602 with reputation values associated with likely malfeasance may be colored red, nodes 602 with reputation values associated with potential malfeasance may be colored yellow, and nodes 602 with reputation values associated with an unlikelihood of malfeasance may be colored green”; Fig. 13; paragraph [0200]; and paragraph [0206].)
	TAGOME discloses detecting a new cryptocurrency transaction address. (See 6th paragraph of page 2, “[t]he fraudulent transaction detection method according to the present invention receives a remittance transaction transmitted to a blockchain network, determines whether a remittance source address of the remittance transaction is the same as a customer address registered in advance, and It is determined whether the remittance destination address is the same as the remittance destination address of the white list registered in advance, the remittance source address of the remittance transaction is the same as the customer address, and the remittance address of the remittance transaction is the white list The target remittance transaction is detected as an illegal remittance transaction when it is not the same as the remittance destination address.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of TAGOME in the Kursun system as modified. Moreover, in order to reduce fraudulent transactions and to improve the security and practicality of the Kursun system as modified, one of ordinary skill in the art would have been motivated to implement the detecting process for the cryptocurrency transactions and to identify a fraudulent transaction by detecting a new cryptocurrency address associated with the transaction, so that the system’s ability of detecting a fraudulent transaction can be improved for different types of transactions.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kursun (US 20200167785 A1) in view of FANG et al. (CN 110414985 A), and further in view of TAGOME (JP 2019139542 A) and Barday et al. (US 20180373889 A1).
Claim 3:
	Kursun in view of FANG and TAGOME discloses the limitations shown above.
	FANG discloses estimating an IP address. (See SUMMARY OF THE INVENTION section of page 1, “obtaining a transaction log set corresponding to a target account from a transaction log included in the target block, where the transaction log set includes a plurality of transaction logs related to a plurality of transactions initiated by the target account, each transaction log has a plurality of target attributes, and the target attribute is a transaction time, an Internet protocol IP address, a transaction state, or a transaction amount.” One of ordinary skill in the art knows that an IP address, which is associated with a transaction, has to be obtained from, or estimated on the basis of, a transaction before it is stored in a transaction log.)
	None of Kursun, FANG, and TAGOME explicitly discloses verifying whether an IP address is registered in threat information indicating an IP address regarding an attacker and outputting a verification result. 
	However, Barday discloses verifying whether an IP address is registered in threat information indicating an IP address regarding an attacker and outputting a verification result. (See paragraph [0056], “[a]ccording to one embodiment, one or more particular domains or IP addresses associated with a competitor of the company are stored as Fulfillment Constraint Data 106 to identify that competitor's domain or IP address as a Source 114 of malicious DSAR 102 submissions. A subsequent search by the DSAR Processing and Fulfillment Server 170 for Fulfillment Constraint Data 106 associated with a DSAR 102 will result in a determination that the DSAR 102 originated from a competitor, which flags the submission as being potentially malicious,” and paragraphs [0059]-[0060], “[a]ccording to various embodiments, if the DSAR 102 is subject to one or more response fulfillment constraints, as determined from the presence of applicable Fulfillment Constraint Data 106 associated with the request, then the DSAR Processing and Fulfillment Server 170 acts on the DSAR 102 according to One or More Limitations 192. The One or More Limitations 192 may include a Fulfillment Action 180 or a Deny Action 190…. If the DSAR Processing and Fulfillment Server 170 acts on the DSAR 102 according to One or More Limitations 192, then a Notification 194 is provided to the requestor. According to various embodiments, the Notification 194 includes a reason for the One or More Limitations 192, such as the presence of one or more response fulfillment constraints.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Barday in the Kursun system as modified. Moreover, in order to reduce fraudulent activities and to improve the security of the Kursun system as modified, one of ordinary skill in the art would have been motivated to verify whether an IP address is registered as an malicious IP address and to output a result, so that the system can improve the security by identifying an malicious activity via the stored malicious IP addresses.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Shekhar et al. (US 20210233080 A1) disclose that a system can generate node embeddings for the nodes based on the edge connections of the transaction graph. Further, the disclosed system can utilize the node embeddings to determine whether a digital identity is associated with a fraudulent transaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D./Examiner, Art Unit 3685  

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685